Citation Nr: 0703224	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected left foot disorder.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The Board notes the veteran filed a claim of service 
connection for residuals of cold weather injury to the feet 
in February 2004.  This claim is referred back to the RO for 
the proper development.  


FINDING OF FACT

The service-connected left foot disorder is shown to be 
productive of a severe left foot injury.  
  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation 
for the service-connected left foot disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.71a 
including Diagnostic Codes 5276-5284 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letter was issued prior to the appealed 
June 2003 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed June 2003 rating 
decision.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for a left foot disorder was granted in 
November 1998 and assigned a 10 percent evaluation under 
38 U.S.C.A. § 4.71a, Diagnostic Code 5284.  The assigned 
evaluation was increased to 20 percent under Diagnostic Code 
5276 in the now appealed June 2003 rating decision.  That 
evaluation has remained in effect since that time.  

From December 2001 to April 2005, the veteran was seen in a 
VA medical facility for treatment for his left foot 
condition.  In a December 2001 medical record, the veteran 
returned for a follow-up examination of his second digit 
arthrodesis of the left foot.  There was no echymosis noted 
and he had minimal pain on palpation.  

The X-ray studies showed K-wire in the second toe.  There 
were degenerative changes at the first metatarsophalangeal 
joint noted.  There was a prior arthrodesis of the proximal 
interphalangeal joint of the third toe.  

The veteran was to monitor for signs of infections and return 
if infection or complications became present.  He was given a 
light duty note for work until January 4, 2002.  

In an April 2002 medical record, the veteran returned for a 
follow-up visit for his left foot second digit arthrodesis.  
He reported that his toe felt fine, but requested that his 
toenail on the toe be removed because it grew into the skin 
on the side and center.  He reported the callous at the end 
of the toe was much better.  He did have an early pin removal 
to arthrodesis due to infection and was placed on antibiotics 
without complications.  He was scheduled for a total nail 
avulsion with phenolization to the left second digit nail.  

During a February 2003 VA examination, the veteran reported 
the history of his foot injury.  He reported that since his 
the injury the first 2 toes of his left foot had been numb.  
He reported that he had an arthrodesis of his second toe and 
had the toenail removed on his first toe.  

X-ray results taken preoperatively were reviewed and showed 
some flexion deformity of all of the four toes at the distal 
interphalangeal joint.  The great toe at the 
metatarsophalangeal joint had significant degenerative joint 
disease.  

On examination, the examiner noted a hard callus on the 
medial aspect of the great toe at the proximal phalangeal 
metatarsal joint which was tender.  There were degenerative 
fungal changes under the great toe and the second toe.  

The medial longitudinal arch was absent.  There was 
tenderness on the anterior transverse metacarpal joint.  He 
had moderate pronation of the foot with mild deviation of the 
Achilles tendon.  He walked with a gait in which the foot 
abducted outward.  He wore inserts in his shoes.  

The veteran was diagnosed with status post surgery for left 
foot second toe hammer toe.  The toe was straight, well 
aligned, but fused.  There was degenerative joint disease of 
the first great toe metacarpophalangeal joint.  There was 
some shortening of the toe approximately half an inch.  

The examiner opined that the pes planus was acquired while 
the veteran was on active duty.  The condition of the foot 
could cause weakened motion and fatigue due to pain at 
particularly the great toe.  Incoordination was not present.  
Range of motion was decreased.  Pain would cause increased 
weakness.  

In a March 2004 surgical record note, the veteran underwent a 
left foot first digit metacarpophalangeal joint fusion and 
exostectomy of distal second digit.  The examiner noted the 
veteran tolerated the procedure well.  The veteran was 
transferred from the operating room to same day surgery 
recovery.  

During an April 2004 VA examination, the veteran reported the 
history of his foot injury.  He reported having surgery on 
his left foot second toe in 2001 and then again in 2002 to 
remove a dystrophic toenail.  In March 2004 he had surgery 
for left big toe hallux rigidus deformity and pain in the 
left foot.  He walked with a crutch and partial weight 
bearing on the left foot.  Additionally he wore surgical 
shoes.  

On examination, there was slight valgus deformity of the 
hindfoot.  He had limited range of motion of his left foot 
with 15 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  The examiner noted a healing wound on the left foot 
big toe.  He had undergone arthrodesis with stapling of the 
left big toe and excision of exostosis of the second toe on 
the left foot.  

The veteran was diagnosed with pes planus status post 
surgical correction of left big toe bunion and left second 
toe spur; hallux rigidus left big toe; and exostosis left 
second toe.  The examiner noted the veteran had limitation in 
prolonged standing, walking, running, and jogging due to the 
pes planus.  The veteran was immediate post operative and had 
not achieved maximal medical improvement.  The examiner 
expected the veteran's condition to further improve.  

An additional April 2004 X-ray report showed two staples 
fusing the metatarsal phalangeal joint of the left great toe 
and fusions of the proximal interphalangeal joints of the 
second and third toes of the left foot.  

In a June 2004 medical record, the veteran complained of 
painful callous at the distal tip of the left second toe.  He 
underwent a minor procedure of left second distal phalanx 
amputation for the correction of a mallet toe deformity.  The 
examiner noted that the veteran tolerated the procedure well.  

A September 2004 X-ray report showed evidence of surgical 
fusion of both the first metatarsophalangeal joint and 
proximal interphalangeal joint of the second toe with well 
marked ankylosis.  Additionally seen was amputation of the 
second toe distal interphalangeal joint.  Evidence of three 
small bony fragments was also seen.  Finally, the report 
showed evidence of flexion deformity at the distal 
interphalangeal joints of the third, fourth, and fifth toes.  

During an October 2005 VA examination, the veteran reported 
constant pain without swelling in his feet primarily on 
standing, walking, and running.  Pain was relieved by heat, 
inserts, and medication.  Additionally, previous surgeries 
provided some relief.  

The examination revealed the left foot second digit was 
missing 1.5 mm of the trip from a surgical amputation.  There 
was mild to moderate pes planus.  There was no swelling, 
heat, or erythema.  Temperature, color, and vasculature were 
normal.  All digits had normal range of motion except the 
first digit which had been surgically fused in normal 
position.  There was moderate callus formation along the 
plantar aspects of the feet.  

The veteran had normal gait and stance.  Heel and toe gaits 
were normal.  He hopped and squatted normally on either foot.  

He was diagnosed with pes planus.  There was no evidence of 
weekend movement, excess fatigability, or incoordination.  
Further there was no evidence that motion was decreased 
during pain exacerbation or repetitive activity.  

There was no hindfoot, midfoot, or forefoot deformity.  There 
was no valgus or varus deformity.  The Achilles tendon was 
well aligned and nontender.  The veteran appeared to wear 
orthopedic shoes, but there was no uneven wear of the shoes.  
There was no hammertoe, high arch or other deformity.  
Finally, there was no apparent functional difficulty 
resulting from the pes planus condition.  

As noted above, the RO originally evaluated the veteran's 
left foot disorder analogously under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under Diagnostic Code 5284, a 20 
percent evaluation is warranted for moderately severe foot 
injuries.  A 30 percent evaluation encompasses severe foot 
injuries.  A 40 percent evaluation is in order for foot 
injuries with actual loss of use of the foot.  

In the appealed June 2003 rating decision, the RO evaluated 
the veteran's left foot disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under Diagnostic Code 5276, a 20 
percent disability evaluation encompasses severe unilateral 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.) pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  

A 30 percent disability evaluation is warranted for 
pronounced unilateral acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  

The Board has applied the criteria to the case at hand.  
Considering the veteran's noted symptomatology, the Board 
finds the service-connected left foot disorder to be 
productive of a severe foot injury as is more appropriately 
contemplated by a 30 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2006).  

As there is no evidence of bilateral acquired claw foot, foot 
injury with actual loss of use of the foot, malunion or 
nonunion of the tarsal or metatarsal bones with actual loss 
of use of the foot, or  pronounced bilateral acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasms of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances, an evaluation in excess of 30 
percent is not supported by any of the provisions of the 
Diagnostic Code that address foot disorders.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The veteran has submitted no evidence showing 
that his service-connected left foot pes planus markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation and 
there is also no indication that this disability necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  

In this regard, the Board is aware that the veteran had 
numerous procedures performed on his left foot at the VA 
medical facility.  However, as noted above, there is no 
indication that these procedures required hospitalization.  



ORDER

An increased evaluation of 30 percent, but not higher for the 
service-connected left foot disorder is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


